Title: To Thomas Jefferson from Mary Jefferson Eppes, 2 February [1801]
From: Eppes, Mary Jefferson
To: Jefferson, Thomas



Dear Papa
Bermuda hundred Febry 2nd [1801]

Your letter to Mr Eppes arrived yesterday from City Point where I imagine from the date it had been some time, the river had been & is often so rough that a canoe could not venture over, tho’ it is the most certain way of hearing from you I am afraid it will not be a very regular one which I lament as in your absence it is the greatest pleasure I recieve nor have I any thing so valuable as your letters. sensible of the distance which Nature has placed between my sister & myself the tender affection I feel for her—makes me judge what yours must be,  and I rejoice that you have in her so great a source of comfort & one who is in every way so worthy of you, satisfied if my dear papa is only assured that in the most tender love to him I yeild to no one. you mention’d in your letter your intention of being at Monticello in april & I shall then enjoy the heartfelt happiness of being with you & my dear Sister tho’ only for a short time after which I suppose you will not be there again till the fall. nothing can be more retired than the life we lead here, it has its pleasures tho’, as it leaves us perfect Masters of our own time, & the different occupations we have I hope will prevent our ever feeling ennui. will you be so good as to keep the little sum which the tobacco Mr Eppes gave me will amount to & lay it out for me I will let you know in what way when you recieve it. if you have not engaged the harpsichord to Aunt Bolling or any one else I will if you please put off chusing between them till april as I fear the Piano will not hold in tune long & I shall be able to judge by that time. Adieu My dear Papa. Mr Eppes will write to you a few days hence beleive me with the sincerest affection yours

M Eppes

